In this supplementary proceeding Actors Investment Company, Inc., a California corporation, herein called Actors, moved to vacate a third-party subpoena served upon Columbia Broadcasting System, Inc., herein called CBS. The judgment creditor cross-moved for an order directing CBS, the third party herein, to pay to the judgment creditor the sum of $2,500, to be applied on account of a judgment obtained against Bishop, the judgment debtor. The judgment creditor contended, and Special Term so found, that Actors was the alter ego of Bishop, the judgment debtor. Actors contended that there was no notice to the judgment debtor, a nonresident, and no jurisdiction acquired over him. Moreover, that the court erred in finding that Actors was the alter ego of the judgment debtor. From the evidence before the Official Referee, whose report was confirmed and an order entered thereon, there was sufficient to warrant a finding of a general appearance so that the court had jurisdiction of the parties as well as of the subject matter. There *1003was insufficient competent evidence to support the determination that Actors, the third-party appellant, was the alter ego of the judgment debtor. The testimony on this aspect consisted of hearsay statements of the respective attorneys as to the alleged personnel and stock ownership of the corporation at the times testified to. Accordingly, the order appealed from is modified to the extent of remitting the matter to Special Term for the taking of further competent evidence by the Official Referee as to stock ownership and control of the appellant corporation at relevant times, i.e., at or about the date of service of the subpoena, with costs to abide the event. Settle order. Concur — Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.